    Case 3:20-cv-00064-DWD Document 23 Filed 06/02/21 Page 1 of 4 Page ID #74




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

LAWRENCE ADAMCZYK, # M-24512,                     )
                                                  )
                       Petitioner,                )
                                                  )
        vs.                                       )       Case No. 20-cv-064-DWD
                                                  )
STATES ATTORNEY,                                  )
All Counties with SDPA Guardianship,              )
                                                  )
                       Respondents.               )


                            MEMORANDUM AND ORDER

DUGAN, District Judge:

        Petitioner Lawrence Adamczyk is a civilly committed detainee pursuant to the

Illinois Sexually Dangerous Persons Act (“SDPA”), 725 ILCS 205/1.01 et seq. He is

currently housed at Big Muddy River Correctional Center (“BMRCC”). This case is

before the Court on his Motion for Reconsideration (Doc. 18) of dismissal of his case.

        In January 2020, Adamczyk initiated this action by filing a “Motion [for]

Emergency Mandamus” seeking an order requiring all county state’s attorneys to bring

suit against the Illinois Department of Corrections (“IDOC”) over allegedly inadequate

conditions of confinement for SDPA detainees at BMRCC. (Doc. 1). On initial screening

under 28 U.S.C. § 1915A, 1 the Petition was dismissed without prejudice for lack of

jurisdiction. (Doc. 15).




1
 Persons civilly committed under the SDPA are subject to the Prison Litigation Reform Act (“PLRA”) (28
U.S.C. § 1915 et seq). Kalinowski v. Bond, 358 F.3d 978, 978-79 (7th Cir. 2004).
                                                  1
 Case 3:20-cv-00064-DWD Document 23 Filed 06/02/21 Page 2 of 4 Page ID #75




       Adamczyk then filed this Motion for Reconsideration (Doc. 18), a Supplement

(Doc. 19), and another Motion to Amend and Reconsider (Doc. 20).

       Adamczyk’s initial Motion was filed within 28 days of the entry of judgment and

will therefore be considered under Fed. R. Civ. P. 59(e). Banks v. Chicago Board of Education,

750 F.3d 663, 666 (7th Cir. 2014). Rule 59(e) allows a court to alter or amend a judgment

in order to correct manifest errors of law or fact or to address newly discovered evidence.

Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008). However, “[r]econsideration is not

an appropriate forum for rehashing previously rejected arguments.” Caisse Nationale de

Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996).

       In his Motions, Adamczyk makes a tortured, tortuous argument that the Court

does have jurisdiction to force state prosecutors to bring suit on behalf of their wards

(SDPA detainees). To the best the Court can determine, he states that because the SDPA

is an unconstitutional bill of attainder and he alleges constitutional violations, the State’s

Attorneys have a non-discretionary fiduciary duty to bring suit on the detainees’ behalf.

He also cites Article III of the Constitution, seemingly for the proposition that because his

underlying claims arise under the Constitution, the Court has jurisdiction to order state

and local officials to take action to vindicate those rights. This ignores the distinction

between a direct suit for damages for violation of a constitutional right versus

mandamus.

       “Federal courts are courts of limited jurisdiction and may only exercise jurisdiction

where it is specifically authorized by federal statute.” Evers v. Astrue, 536 F.3d 651, 657

(7th Cir. 2008). The power of a federal court to issue a writ of mandamus comes from

                                               2
 Case 3:20-cv-00064-DWD Document 23 Filed 06/02/21 Page 3 of 4 Page ID #76




two statutes: 28 U.S.C. § 1361 and 28 U.S.C. § 1651. As explained in the prior Order,

Section 1361 pertains only to federal officials, not state or local agencies like those in

question here. Section 1651 (sometimes known as the All Writs Act) allows a district

court “to issue such commands ... as may be necessary or appropriate to effectuate and

prevent the frustration of orders it has previously issued in its exercise of jurisdiction

otherwise obtained.” Thorogood v. Sears, Roebuck & Co., 678 F.3d 546, 548 (7th Cir. 2012)

(quoting United States v. New York Telephone Co., 434 U.S. 159, 172 (1977)). This can include

state and local officials, but there must be some independent basis for federal jurisdiction

first. See Lambert v. Buss, 498 F.3d 446, 454 (7th Cir. 2007) (holding the All Writs Act does

not itself confer jurisdiction; it simply authorizes a federal court to issue writs in aid of

jurisdiction it already has.).

       Here, Adamczyk is insistent that the State’s Attorneys and IDOC have a fiduciary

duty to him and the other SDPA detainees and that execution of this duty is what he is

seeking. However, the existence of a fiduciary duty and its breach are matters of state

law. Federal courts have no jurisdiction to grant mandamus relief against state officials

for violating their duties under state law. Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 469 (7th Cir. 1988).    There is no basis for federal jurisdiction here, and no

manifest error of law or fact to merit reconsideration.

                                        Disposition

        Petitioner Adamczyk’s Motions for Reconsideration (Docs. 18 and 20) are

DENIED. The Motion for Status (Doc. 21) is GRANTED insofar as the status of this case

is reflected herein. Adamcyzk’s Motion to Enter Judgment (Doc. 22) is DENIED.

                                             3
Case 3:20-cv-00064-DWD Document 23 Filed 06/02/21 Page 4 of 4 Page ID #77




    IT IS SO ORDERED.

    DATED: June 2, 2021




                                        ______________________
                                        DAVID W. DUGAN
                                        United States District Judge




                                    4
